889 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Monk STEPPENWOLF, Plaintiff-Appellant,v.Andrew J. JACKSON, Edward Bujdos, Defendants,Dennis M. Straub, Defendant-Appellee.
No. 89-1188.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1989.

1
Before MERRITT, Chief Judge, KENNEDY, Circuit Judge, and ROBERT M. MCRAE, Jr., Senior District Judge.*

ORDER

2
Monk Steppenwolf, by counsel, appeals the judgment of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Steppenwolf's complaint alleged violations of his procedural due process rights and his eighth amendment rights because the defendants failed to afford him the hearing he was entitled to prior to his placement in administrative segregation.


4
The district court accepted and adopted the magistrate's report and recommendation over Steppenwolf's objections and dismissed the complaint.  Although three defendants were originally named in the complaint, only one was served with notice and is represented in this lawsuit.


5
Upon review, we find no error.  The district court neither considered improper evidence nor did it err in determining that no genuine issue of material fact exists and that defendant is entitled to judgment as a matter of law.  Fed.R.Civ.P. 56(c).    See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).


6
Accordingly, for the reasons set forth in the magistrate's report and recommendation dated December 8, 1988, as adopted by the district court, the judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Jr., Senior U.S. District Judge for the Western District of Tennessee, sitting by designation